DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chin (WO2017/173110) in view of Smith et al. (US8574704).
Regarding claim 1, Chin discloses a device (10, 50, 100, 200; Figures 1-6) for applying a cosmetic composition to a human integument or a synthetic human integument (“transfers a cosmetic such as nail polish or mascara…to the user”, refer to Paragraph [0014]), comprising an application element (14, 18, 16 of Figure 1; 62, 64 of Figure 3; 54, 56 of Figure 4; bristles of brush 100, 104 of Figure 5; bristles and 204 of Figure 6) having two or more surfaces having different surface properties (some surfaces or portions of surfaces are coated with an impregnation liquid while other surfaces are left uncoated, thus the coated surface has different properties than the uncoated surface; refer to Paragraphs [0013, 0015-0016, 0020, 0022-0024]), wherein at least one surface is a transfer surface adapted to hold a charge of said cosmetic composition and transfer it to said integument (the uncoated surface acts as a transfer surface that accepts/retains the cosmetic composition in order to apply the cosmetic composition onto a user’s integument, refer to Paragraph [0022]), and at least one surface is a repellent surface adapted to minimize interaction of said cosmetic composition with said repellent surface (the coated surface is “coated with…material that prevents liquid from adhering” to a surface, refer to Paragraph [0013]; thereby providing a surface adapted to repel/minimize interaction with the cosmetic composition); 
wherein said repellent surface is a surface comprising a liquid overlayer (refer to Paragraph [0017], which describes the coating as “impregnating liquid” and continues to list several specific liquid materials) and wherein said liquid overlayer does not convert into a solid overlayer (Chin discloses several liquids, see Paragraph [0017] that are liquids at standard temperature and pressure and are some of the same materials disclosed by the instant application); and 
the affinity of the surface for the liquid overlayer is greater than the affinity of the surface for the cosmetic composition (since the liquid overlayer remains adhered to the  surface upon contact with the cosmetic composition as disclosed in Paragraphs [0016, 0022], the affinity of the surface for the liquid overlayer is greater than the affinity of the surface for the cosmetic composition); wherein said cosmetic composition is mascara or a lip composition (the preamble of claim 1 recites “A device for applying a cosmetic composition”, i.e. the cosmetic composition is not positively recited and therefore not part of the claimed invention; thus, the limitation “wherein said cosmetic composition is mascara or a lip composition” is being treated as an intended use limitation. Each of the brushes disclosed by Chin are fully capable of being used for applying mascara or a lip composition; further, Chin explicitly discloses mascara brushes, refer to Paragraph [0024]).
Chin does not disclose that the repellent surface is a roughened surface and therefore does not disclose that the liquid overlayer is adhered to the roughened surface to form a liquid surface above the roughened surface such that the liquid is immobilized on the roughened surface without dewetting from the roughened surface; however Chin incorporates Smith by reference in its entirety in [0018]. 
Smith discloses a repellent liquid overlayer coating applied to a surface that has been textured/roughened by “any conventional method, including mechanical and/or chemical methods” (refer to Column 6, lines 44-47), wherein the coating is formed from adherence of a liquid to the roughened surface to form a liquid surface above the surface (“a thin film stably forms on the tops of posts [or other features on the surface]…even more preferable non-wetting properties…may be observed”, refer to Column 12, lines 21-25; additionally refer to Figure 16, wherein “Nonwetted State 1”, “Nonwetted State 3”, and “Stable Film on Post-Tops if Complete Wetting on Smooth Surface” depict the impregnating liquid forming a film/liquid surface above the roughened surface) such that the liquid is immobilized (“stable thin film”, refer to Column 2, lines 52-55 and Column 12, lines 21-25) on the roughened surface without dewetting (in order for the coating to operate as intended, the liquid overlay must not dewet/form droplets since dewetting results in a non-uniform coated surface and would allow for the undesirable result of “Impaled State 1” and “Impaled State 2”, as illustrated in Figure 16) from the roughened surface. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the repellent surface of Chin’s cosmetic applicator such that the repellent surface is a roughened surface and the liquid overlayer is adhered to the roughened surface, as taught by Smith, such that the liquid overlayer forms a liquid surface above the roughened surface and the liquid is immobilized on the roughened surface without dewetting from the roughened surface since such a modification provides the advantage of a more robust coating thereon.
Regarding claim 2, the combination of Chin and Smith discloses the device according to claim 1, as applied above.  Per the modification addressed in claim 1, the roughened surface of Smith was incorporated into Chin’s device for applying a cosmetic composition, wherein Smith discloses the roughened surface comprises features having at least one dimension on the nanometer or micrometer scale (“the textures are micro-scale or nano-scale features”, refer to Smith Column 6, lines 34-35).
Regarding claim 4, the combination of Chin and Smith discloses the device according to claim 1, wherein the roughened surface is surface functionalized (as defined by Wevolver, surface functionalization is “an act of modifying a surface to give it physical, chemical, or biological characteristics different from the ones originally possessed by it” and that multiple approaches for functionalizing a surface include “coating a surface with a thin layer of water-repellent material”, refer to Wevolver publication referenced in the attached PTO-892; since the roughened surface has been physically modified to be textured, it is surface functionalized; additionally, since the roughened surface has a coating in the form of the liquid overlayer, it is surface functionalized). 
Regarding claim 5, the combination of Chin and Smith discloses the device according to claim 1, as applied above. Chin further discloses wherein the liquid which forms the liquid overlayer over the roughened surface comprises a perfluorocarbon oil, a partially fluorinated oil, a silicone liquid, a food-grade oil, or combinations thereof (refer to Chin Paragraph [0017]).
Regarding claim 6, the combination of Chin and Smith discloses the device according to claim 1, as applied above. Chin further discloses wherein the application element comprises a plurality of bristles (14, Figure 1; 62, 64; Figure 3; 54, 56, Figure 4; and bristles depicted in Figures 5-6 but not labeled), wherein the surface of at least one bristle of said plurality of bristles is at least partially composed of said repellent surface (bristles 62, 54 are coated with the liquid overlayer/repellent surface; additionally refer to Paragraph [0013]).
Regarding claim 19, the combination of Chin and Smith discloses the device according to claim 1, as applied above.  Chin further discloses wherein said human integument is a lip, eyebrow, or eyelash (Chin discloses mascara brushes, refer to Paragraphs [0022-0024], which are typically used to apply cosmetic to a user’s eyelash and/or eyebrow).
Regarding claim 22, the combination of Chin and Smith discloses the device according to claim 6, as applied above.  Chin further discloses wherein the bristle tip has said repellent surface (“only the tip of the bristle is coated”, refer to Paragraph [0013]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chin and Smith as applied to claim 1 above, and further in view of Neuner et al. (US2009/0056737).
Regarding claim 3, the combination of Chin and Smith discloses the device according to claim 1, as applied above. The combination does not disclose wherein said roughened surface is comprised of or composed of polymers, sapphire, glass, carbon, ceramics, and combinations thereof; rather, the combination is silent on the material of the roughened surface. Per the modification addressed in claim 1, the coated surfaces of Chin were modified to be roughened, as taught by Smith. The combination of Chin and Smith discloses an embodiment of a device wherein the roughened coated surface is the stem/support of the brush (refer to Chin, Paragraph [0016] and Figures 5-6).  Neuner discloses a device (140, Figure 2) for applying a cosmetic composition to a human integument (refer to Paragraph [0001]), having a stem/support (144, 148; Figure 2) and a plurality of bristles (146; Figure 2) depending from the stem/support, similar to applicator disclosed by Chin’s Figure 5, wherein Neuner’s applicator is “a single-piece molded unit formed of a single material” (refer to Abstract; additionally refer to Paragraph [0017]), wherein the single material may be a polymer (refer to Paragraph [0025]).  The combination of Chin and Smith discloses the claimed invention except for disclosing that the roughened surface is comprised of polymers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Chin and Smith such that the roughened surface is comprised of a polymer, as taught by Neuner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, and since such a modification provides the advantage of enabling varying brush types and shapes to be easily manufactured.

Claims 7, 13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chin and Smith as applied to claim 1 above, and further in view of Gueret (US7654270).
Regarding claim 7, the combination of Chin and Smith discloses the device according to claim 1, as applied above but does not disclose that the transfer surface is flocked or partially flocked; however, flocked applicators are extremely well-known, as demonstrated by Gueret.  Gueret discloses a similar device for applying a cosmetic composition to a human integument (3) having a twisted wire core (10) and a plurality of bristles (11), acting as a transfer surface, wherein the bristles/transfer surface may be flocked (refer to Figure 54). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the transfer surface/uncoated bristles of the combination of Chin and Smith’s applicator such that the surface is flocked, as evidenced by Gueret, since such a configuration is extremely well-known and additionally provides the advantage of an applicator having a softer feel.
Regarding claim 13, the combination of Chin and Smith discloses the device according to claim 1, as applied above. The combination does not disclose wherein said device is a twisted wire brush, a molded applicator, or a 3D printed applicator; rather, the combination is silent on how the brush is made but does disclose several different types/configurations of brushes (refer to Chin Figures 1-6), thereby demonstrating that the configuration/type of brush is not critical and can be modified as a matter of design choice. Gueret discloses a similar device for applying a cosmetic composition to a human integument (3) having a twisted wire core (10) and a plurality of bristles (11), thereby providing a twisted wire brush (best shown in Figures 1, 3, 28-33). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Chin and Smith such that the device is a twisted wire brush, as taught by Gueret, since twisted wire brushes are extremely well-known and since Chin demonstrates that the type/configuration of the brush is not critical.
Regarding claims 17-18, the combination of Chin and Smith discloses the device according to claim 1 as applied above but does not disclose wherein said device comprises a reservoir for holding a charge of said composition or the liquid for forming said liquid overlayer, the reservoir located internally within the device, wherein said reservoir is in fluid communication with said transfer element such that said composition or said liquid is transferred to said transfer element.  However, it is extremely well-known to provide a reservoir with an applicator as an integral device, as demonstrated by Gueret. Gueret discloses a similar device for applying a cosmetic composition to a human integument (3) having a twisted wire core (10), a plurality of bristles (11), and a reservoir (2) in fluid communication with the applicator (best shown in Figure 1), wherein the reservoir is fully capable of containing a cosmetic composition or an overcoat liquid.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination of Chin and Smith to include a reservoir, as claimed, as demonstrated by Gueret, since such a configuration is extremely well-known in the art and provides the advantage of providing a convenient means for a user to apply a substance to the applicator.   

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chin and Smith as applied to claim 1, above and further in view of Kamen (US5526546).
Regarding claim 10, the combination of Chin and Smith discloses the device according to claim 1, as applied above. The combination does not disclose wherein said transfer surface has a contact angle with water of less than 75⁰ but rather is silent on the contact angle; however providing a brush having a transfer surface with a contact angle of less than 75⁰ is well-known, as demonstrated by Kamen.  Kamen discloses a brush having bristles with a surface treatment that improves adherence (refer to Column 1, lines 8-12) by altering the contact angle to be about 1⁰ to 99⁰ (refer to Column 3, lines 48-49), which overlaps the claimed range. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a transfer surface having a wetting angle of less than 75⁰, since it has been held that Prior Art ranges that include claimed ranges, provide prima facie case of obviousness. See MPEP 2144.05(I). 
Regarding claim 11, the combination of Chin, Smith and Kamen discloses the device of claim 10, as applied above. Chin further discloses wherein the repellent surface may be coated to provide a superhydrophobic material resulting in a water contact angle of about or greater than 150⁰.  Per the modification addressed in claim 10, the contact angle of the transfer surface was modified to be 75⁰, thus, the difference in contact angles with water between the repellent surfaces and the transfer surface is approximately 75⁰ (150⁰ – 75⁰ = 75⁰) which is within the claimed range of greater than 10⁰.  
Response to Arguments
Applicant’s arguments with respect to claims 1-11, 13-19, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                             /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772